COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


HENRICO COUNTY SHERIFF’S OFFICE
                                                                MEMORANDUM OPINION *
v.     Record No. 0682-10-2                                         PER CURIAM
                                                                   AUGUST 31, 2010
JAMES O. FITZGERALD, IV, DECEASED,
 BY LAURI WALKER, EXECUTOR


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Ralph L. Whitt, Jr.; Brandon R. Jordan; Whitt & Del Bueno, PC, on
                 briefs), for appellant.

                 (Malcolm Parks; Maloney, Parks & Clarke, P.C., on brief), for
                 appellee.


       Henrico County Sheriff’s Office (employer) appeals a decision of the Workers’

Compensation Commission finding claimant proved he received a communication of his

occupational disease on or about July 22, 2008, which triggered the commencement of the statute

of limitations under Code § 65.2-403(A). We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Fitzgerald v. Henrico Cnty. Sheriff’s Office, VWC

File No. 241-12-36 (Mar. 10, 2010). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

       The commission’s opinion mistakenly states the communication date for purposes of

calculating the statute of limitations was July 22, 2008. However, there is undisputed evidence


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
in the record that the communication took place July 23, 2008. We remand this case to the

commission for the sole purpose of correcting the clerical error in its award to reflect the proper

communication date of July 23, 2008.

                                                                           Affirmed and remanded.




                                            -2-